Opinion by
Watts, J.
§ 1110. Sale of personal property; when complete; contract. The rule is well settled that, so long as there remains anything to be done with respect to the sale, it is incomplete. And also that the minds of the parties must meet and concur before there is a contract. This case was a trial of the right of property to a boiler which appellees had had levied upon as the property of one Gardner, and which the appellants claimed as their property. The evidence showed that appellants had agreed to sell Gardner the boiler for $250, of which amount $50 was to be paid in advance. Gardner never agreed to the terms of sale, and never paid the advance purchase money, but had the boiler in his possession and use under an arrangement with appellants, and had some repairs put upon it, for which he paid. Held, that there had been no sale of the boiler by appellants, to Gardner; that by the contract of sale proposed, the payment of the $50 in advance would be required to complete the sale. The judgment of the court below, being against the claimants, was
Reversed and remanded.